PER CURIAM.
Upon consideration of the briefs and oral argument and after a review of the record on appeal we are of the opinion that the record supports petitioner’s entitlement to permanent alimony in the amount of $250.00 per month rather than rehabilitative alimony. See Patterson v. Patterson, 315 So.2d 104, Fla., Fourth District Court of Appeal, opinion filed June 6, 1975. In all other respects the final judgment is affirmed.
Affirmed, in part; reversed, in part.
OWEN and MAGER, JJ., and DIA-MANTTS, GEORGE N., Associate Judge, concur.